ANADIGICS ANNOUNCES THIRD QUARTER 2009 RESULTS Quarterly Net Sales of $36.7 Million up 16.7% Sequentially;Non-GAAP Loss was WARREN, N.J., October 27, 2009—ANADIGICS, Inc. (Nasdaq: ANAD), a leading provider of semiconductor solutions in the broadband wireless and wireline communications markets, reported third quarter 2009 net sales of $36.7 million, an increase of 16.7% sequentially and a decrease of 36.8% from the third quarter of 2008.As of October 3, 2009, cash, cash equivalents and short and long-term marketable securities totaled $123.4 million.On October 15, 2009, the Company repaid $38.0 million upon the maturity of our Convertible Notes. GAAP net loss for the third quarter of 2009 was $12.9 million, or ($0.21) per share.Non-GAAP net loss for the third quarter of 2009 was $6.4 million, or ($0.10) per share. Non-GAAP financial measures exclude charges of $3.9 million or ($0.06) per share associated with a settlement on October 26, 2009 of a commercial dispute with a customer, $2.9 million, or ($0.05) per share associated with stock-based compensation and a tax refund of $0.3 million.
